This is an action of tort in which the plaintiff seeks to recover for personal injuries sustained in an automobile accident. The plaintiff appeals. Mass.R.Civ.P. 1A, subpar. 7, 365 Mass. 732 (1974). 1. The trial judge did not err in allowing the defendants’ attorney to read to the jury an entry in the Salem Hospital records dated the day of the accident relating the results of a routine test of the plaintiff’s blood, indicating a blood alcohol level of .37 percent. Thomas v. Hogan, 308 F. 2d 355, 360 (4th Cir. 1962). The plaintiff’s sole contention, that the defendants’ failure to show that the test was properly performed by qualified personnel rendered the test results inadmissible, is'without merit. Commonwealth v. Franks, 359 Mass. 577, 580 (1971). Commonwealth v. Ennis, 2 Mass. App. Ct. 864, 865 (1974). 2. The test results having been properly admitted, there was no error in allowing the defendants’ fully qualified expert to testify to their significance. Judgments for the defendants are to be entered on the verdicts.

So ordered.